[Cite as State v. Burns, 2016-Ohio-4833.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 15-CA-98
ROBERT BURNS, JR.

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Licking County Court of
                                               Common Pleas, Case No. 12 CR 00116


JUDGMENT:                                      Affirmed

DATE OF JUDGMENT ENTRY:                        July 6, 2016

APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

KENNETH OSWALT                                 ROBERT BURNS, PRO SE
Licking County Prosecutor                      No. 659-615
                                               P.O. Box 5500
CHRISTOPHER REAMER                             Chillicothe, Ohio 45601
Assistant Prosecutor
20 South Second Street, 4th Floor
Newark, Ohio 43055
Licking County, Case No. 15-CA-98                                                             2

Hoffman, P.J.


         {¶1}   Defendant-appellant Robert Burns, Jr. appeals the November 25, 2015

Judgment Entry entered by the Licking County Court of Common Pleas denying his

petition for post-conviction relief. Plaintiff-appellee is the State of Ohio.

                                    STATEMENT OF THE CASE1

         {¶2}   Following a jury trial, Appellant was convicted of three counts of illegal use

of a minor in a nudity oriented performance, in violation of R.C. 2907.323; three counts of

corruption of a minor, in violation of R.C. 2907.04(A); and one count of corrupting another

with drugs, in violation of R.C. 2925.02. The victim of all of the above offenses was

Appellant’s minor son’s girlfriend.

         {¶3}   On May 2, 2012, Appellant filed a direct appeal from his conviction and

sentence.

         {¶4}   Via Opinion and Judgment Entry filed October 9, 2012, this Court affirmed

Appellant’s conviction and sentence in the Licking County Court of Common Pleas.

         {¶5}   On October 22, 2015, Appellant filed a petition for post-conviction relief.

         {¶6}   Via Judgment Entry entered November 25, 2015, the trial court denied

Appellant’s petition for post-conviction relief as untimely.

         {¶7}   Appellant appeals, assigning as error,

         {¶8}   “I. THE TRIAL COURT ERRED IN ITS DENIAL OF APPELLANT’S FIRST

CLAIM FOR RELIEF IN VIOLATION OF THE FIFTH AND FOURTEENTH

AMENDMENT’S [SIC] OF THE UNITED STATES CONSTITUTION, ARTICLE I,




1   A rendition of the underlying facts is unnecessary for resolution of this appeal.
Licking County, Case No. 15-CA-98                                        3


SECTION 10 OF THE OHIO CONSTITUTION, AND BRADY VS. MARYLAND, 373 U.S.
83, 10 L. ED. 2D 215, 83 S. CT. 1197 (1963).

      {¶9}   “II. THE TRIAL COURT ERRED IN ITS DENIAL OF APPELLANT’S

SECOND CLAIM FOR RELIEF IN VIOLATION OF THE FOURTH, FIFTH, SIXTH, AND

FOURTEENTH AMENDMENT’S [SIC] OF THE UNITED STATES CONSTITUTION, AND

ARTICLE I, SECTION 10, AND 14 OF THE OHIO CONSTITUTION.

      {¶10} “III. THE TRIAL COURT ERRED IN ITS DENIAL OF APPELLANT’S [SIC]

THIRD CLAIM FOR RELIEF, IN VIOLATION OF THE FIFTH AND FOURTEENTH

AMENDMENT’S [SIC] OF THE UNITED STATES CONSTITUTION, AND THE RIGHT

TO EQUAL PROTECTION OF THE LAW.

      {¶11} “IV. THE TRIAL COURT ERRED IN ITS DENIAL OF APPELLANT’S [SIC]

FOURTH CLAIM FOR RELIEF WITHOUT HOLDING AN EVIDENTRY [SIC] HEARING,

IN VIOLATION OF HIS DUE PROCESS [SIC] AND A SPEEDY TRIAL, IN VIOLATION

OF THE FIFTH, SIXTH, AND FOURTEENTH AMENDMENT’S [SIC] OF THE UNITED

STATES CONSTITUTION AND ARTICLE                1,   SECTION 10 OF THE OHIO

CONSTITUTION.

      {¶12} “V. APPELLANT WAS DENIED THE RIGHT TO A FAIR TRIAL, AND DUE

PROCESS OF LAW, DUE TO THE INEFFECTIVE ASSISTANCE OF COUNSEL, IN

VIOLATION OF THE FIFTH, SIXTH, AND FOURTEENTH AMENDMENT’S [SIC] OF

THE UNITED STATES CONSTITUTION, AND ARTICLE 1, SECTION 10 OF THE OHIO

CONSTITUTION?”
Licking County, Case No. 15-CA-98                                                         4




                                         I. II. III. IV. and V.

       {¶13} We decline to address the merits of Appellant’s assigned errors as we find

the trial court’s determination Appellant’s petition for post-conviction relief was untimely

was correct. Accordingly, we affirm the judgment of the trial court.

       {¶14} R.C. 2953.21(A)(2) provides,

              (2) Except as otherwise provided in section 2953.23 of the Revised

       Code, a petition under division (A)(1) of this section shall be filed no later

       than three hundred sixty-five days after the date on which the trial transcript

       is filed in the court of appeals in the direct appeal of the judgment of

       conviction or adjudication or, if the direct appeal involves a sentence of

       death, the date on which the trial transcript is filed in the supreme court. If

       no appeal is taken, except as otherwise provided in section 2953.23 of the

       Revised Code, the petition shall be filed no later than three hundred sixty-

       five days after the expiration of the time for filing the appeal.

       {¶15} R.C. 2953.23, reads,

              (A) Whether a hearing is or is not held on a petition filed pursuant to

       section 2953.21 of the Revised Code, a court may not entertain a petition

       filed after the expiration of the period prescribed in division (A) of that

       section or a second petition or successive petitions for similar relief on

       behalf of a petitioner unless division (A)(1) or (2) of this section applies:

              (1) Both of the following apply:
Licking County, Case No. 15-CA-98                                                            5


              (a) Either the petitioner shows that the petitioner was unavoidably

       prevented from discovery of the facts upon which the petitioner must rely to

       present the claim for relief, or, subsequent to the period prescribed in

       division (A)(2) of section 2953.21 of the Revised Code or to the filing of an

       earlier petition, the United States Supreme Court recognized a new federal

       or state right that applies retroactively to persons in the petitioner's situation,

       and the petition asserts a claim based on that right.

              (b) The petitioner shows by clear and convincing evidence that, but

       for constitutional error at trial, no reasonable factfinder would have found

       the petitioner guilty of the offense of which the petitioner was convicted or,

       if the claim challenges a sentence of death that, but for constitutional error

       at the sentencing hearing, no reasonable factfinder would have found the

       petitioner eligible for the death sentence.

       {¶16} Appellant herein does not provide any justification for the untimely filing of

his petition for post-conviction relief, and does not satisfy any of the exceptions provided

for in R.C. 2953.23.

       {¶17} Appellant’s assignments of error are overruled.
Licking County, Case No. 15-CA-98                          6


      {¶18} The judgment of the trial court is affirmed.



By: Hoffman, P.J.

Wise, J. and

Baldwin, J. concur